THE THIRTEENTH COURT OF APPEALS

                                         13-17-00302-CV


                             Jorge C. Zamora-Quezada, M. D.
                                            v.
                                     Amalia Mendoza


                                     On appeal from the
                       93rd District Court of Hidalgo County, Texas
                              Trial Cause No. C-3658-16-B


                                          JUDGMENT

       The judgment issued by this Court on March 1, 2018, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

April 12, 2018